United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1024
Issued: December 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2012 appellant, through his attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) merit decision dated December 2, 2011 denying his
claim for an employment-related injury. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
aggravation of a preexisting emotional condition causally related to a May 14, 2007 employment
incident.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s attorney contends that Sean R. Evers, Ph.D., a clinical
psychologist, supported that appellant’s Asperger’s syndrome was aggravated by his work duties
and established causal relationship.
FACTUAL HISTORY
On May 13, 2010 appellant, then a 51-year-old building maintenance specialist, filed a
traumatic injury claim (Form CA-1) alleging that he sustained an aggravation of his preexisting
Asperger’s syndrome as a result of being forced to attend a fitness-for-duty examination on
May 14, 2007. The employing establishment advised on the claim form that he had been
terminated effective September 4, 2007.
By letter dated June 3, 2010, OWCP requested additional factual and medical evidence.
It afforded appellant 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted an April 27, 2007 letter from the employing establishment directing
him to report for a fitness-for-duty examination and a July 2, 2010 narrative statement indicating
that he submitted to the examination on May 14, 2007. He stated that he was forced to travel
100 miles to attend the examination which caused him stress and anxiety. As part of the
examination, appellant had to recount the incidents that caused a June 15, 2005 employment
injury2 and describe what happened to cause him to decompensate during a January 9, 2007
second opinion evaluation, causing him stress and anxiety. He stated that he was forced to
endure close physical contact by Dr. Robert Boesch, the Board-certified occupational medicine
physician who conducted the fitness-for-duty examination, which included touching of his chest
and genitals.
In reports dated March 25, 2008, January 26 and April 6, 2010, Dr. Evers advised that he
had treated appellant since September 26, 2005. He diagnosed Asperger’s disorder and anxiety
disorder. On March 25, 2008 Dr. Evers opined that on or about March 23, 2005 appellant
experienced a traumatic set of circumstances that caused an exacerbation of his psychological
difficulties resulting in an exacerbation of his anxiety disorder and the obsessive-compulsive
symptoms secondary to his Asperger’s disorder.
Appellant’s workload increased in
November 2004 which exacerbated his Asperger’s symptomology. The situation came to head
on or about March 23, 2005 when a flood at work required appellant to stay late, but he had
previously been told not to stay after work. Dr. Evers opined that this confluence of
contradictory directives was more than appellant could manage given his psychological
limitation.
By decision dated July 9, 2010, OWCP denied appellant’s claim finding that the evidence
failed to establish fact of injury.
On August 7, 2001 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative. He submitted treatment notes by Dr. Evers dated September 26,
2005 to November 24, 2010.
2

Under OWCP File No. xxxxxx813, OWCP accepted a claim for aggravation of hypertension and appellant
received disability benefits.

2

In a January 9, 2007 report, Dr. John J. Verdon, Jr., a Board-certified psychiatrist, listed
the diagnosis of Asperger’s disorder, rendered by a psychologist, on questionable grounds. He
opined that Dr. Evers missed the essential diagnosis of obsessive-compulsive disorder, which
was quite severe. Upon examination, Dr. Verdon found that appellant was completely
disorganized, perplexed, confused, ruminative, fearful and easily flustered. However, he could
engage in a brief nonthreatening examination and be focused with goal direction. Dr. Verdon
stated that appellant had been a long-standing employee of the Federal Government and advised
that he was not fit for duty from a psychiatric standpoint.
In an October 13, 2010 report, Dr. Evers reiterated that appellant’s emotional conditions
were aggravated by the May 14, 2007 examination by Dr. Boesch. He explained that appellant
found medical examination particularly difficult, especially when he had to travel a distance or if
it involved physical contact. Appellant’s fitness-for-duty examination by Dr. Boesch was
approximately 70 miles from his home and he became very anxious due to the distance he had to
travel and the fact that the examination could be critical to his return to work. After the
examination, appellant manifested heightened anxiety and obsessive compulsive symptomology.
Dr. Evers opined that appellant was in a state of emotional paralysis due to the May 14, 2007
examination. He was unable to function appropriately and manage his personal affairs for
several months as he reviewed and re-reviewed the examination.
On December 6, 2010 an oral hearing was held before an OWCP hearing representative.
Appellant provided testimony and the hearing representative held the case open for 30 days for
the submission of additional evidence.
By decision dated January 25, 2011, the hearing representative modified the July 9, 2010
decision to find that the evidence established that appellant was touched by Dr. Boesch and
recounted his medical history. The claim denial was affirmed on the basis that causal
relationship was not established.
On June 27, 2011 appellant, through his attorney, requested reconsideration. He
submitted a June 7, 2011 report by Dr. Evers who reiterated the diagnosis and opined that the
May 14, 2007 examination by Dr. Boesch caused appellant an acute period of anticipatory
anxiety prior to the examination; a marked period of decomposition immediately after the
examination due to the physical contact; and that the stress of the examination caused
decomposition when it became apparent that the examination had not resulted in a formal report.
Appellant had also been misled into signing a settlement agreement which ended his career with
the employing establishment.
Appellant submitted reports dated August 1 and September 16, 2011 by Dr. Joseph W.
Slap, a Board-certified psychiatrist, who diagnosed Asperger’s disorder. Dr. Slap opined that, if
appellant’s promotion occurred before June 15, 2005, the incident was related to his Asperger’s
disease. If the promotion was not discussed, then Dr. Slap would conclude that the June 15,
2005 incident was unrelated to the Asperger’s disease.
By decision dated December 2, 2011, OWCP denied modification of the January 25,
2011 decision on the basis that the evidence submitted was insufficient to establish causal

3

relationship between the aggravation of appellant’s Asperger’s disorder and the May 14, 2007
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP has accepted that the employment incident of May 14, 2007 occurred at the time,
place and in the manner alleged. The issue is whether an aggravation of appellant’s preexisting
emotional condition resulted from the May 14, 2007 employment incident. The Board finds that
he did not meet his burden of proof to establish a causal relationship between the condition for
which compensation is claimed and the May 14, 2007 employment incident.
3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

4

Dr. Evers diagnosed Asperger’s disorder and anxiety disorder. On March 25, 2008 he
opined that appellant’s emotional condition was aggravated by a flood at work on or about
March 23, 2005. On October 13, 2010 Dr. Evers opined that appellant’s emotional condition
was aggravated by a May 14, 2007 examination by Dr. Boesch. He failed to reconcile the date
of injury as he indicated that appellant’s emotional condition was aggravated at work on or about
March 23, 2005 and on May 14, 2007 as a result of the fitness-for-duty examination. Dr. Evers’
reports fail to adequately address the causal relationship between the aggravation of appellant’s
conditions and the May 14, 2007 employment incident. The fact that work activities produced
pain or discomfort revelatory of an underlying condition does not raise an inference of an
employment relation.8 Dr. Evers did not explain how the contact by Dr. Boesch, found to be
appropriate, or addressing the medical history on May 14, 2007 caused or aggravated appellant’s
conditions. He did not provide sufficient medical rationale for his conclusion that appellant’s
Asperger’s or anxiety disorder were caused or aggravated by the May 14, 2007 examination.
Lacking thorough medical rationale on the issue of causal relationship, the reports are of limited
probative value and not sufficient to establish that appellant sustained an employment-related
injury in the performance of duty on May 14, 2007.
Dr. Slap diagnosed Asperger’s disorder. He opined that, if appellant’s promotion
occurred before June 15, 2005, then he would conclude that the June 15, 2005 incident was
related to his Asperger’s disease. If the promotion was not discussed, then Dr. Slap would
conclude that the June 15, 2005 incident was unrelated to the Asperger’s disease. Although he
provided a firm diagnosis, Dr. Slap attributed appellant’s condition to an injury other than the
May 14, 2007 employment incident. His reports are of a limited probative value and insufficient
to meet appellant’s burden of proof to establish a claim.
The January 9, 2007 report by Dr. Verdon is irrelevant as it predates the May 14, 2007
employment incident and therefore fails to constitute probative medical evidence on the issue of
causal relationship in this case.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a May 14, 2007 employment incident, he
has failed to meet his burden of proof.
On appeal appellant’s attorney contends that Dr. Evers provided reports indicating that
appellant’s Asperger’s syndrome was aggravated by his work duties and, thus, established causal
relationship. For the reasons stated above, the Board finds the attorney’s argument is not
substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See Wilbur D. Starks, 23 ECAB 85 (1971).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an aggravation of a preexisting emotional condition causally related to a May 14, 2007
employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

